Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 7/14/22 and the interview on 7/28/22.  As directed by the amendment, claims 1-7 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-7.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenae Gureff 58,500 on 7/28/22.

The application has been amended as follows: 

In claim 1 line 1-2, the language “a frame or a strap,” has been amended to read –a frame,--.
In claim 1 line 10, the language “a separation wall, the path inside” has been amended to read –a separation wall, the first path inside--.
In claim 1 line 16, the language “forced suction of the intake air” has been amended to read –forced suction of intake air--.
In claim 1 line 17, the language “sucked air into the intake duct” has been amended to read –sucked air into the suction duct--.

In claim 2 line 3, the language “sucked air into the intake duct” has been amended to read—sucked air into the suction duct--.

In the abstract line 1-2, the language “visor, a frame or strap, a gasket” has been amended to read –visor, a frame, a gasket--.

In the specification on page 1 line 31-32, the language “visor, a frame or strap, a rubber gasket” has been amended to read –visor, a frame, a rubber gasket--.
In the specification on page 4 line 1-2, the language “view of the frame or strap of such” has been amended to read –view of the frame of such--.
In the specification on page 4 line 8-9, the language “visor 2, a frame or strap 3, a gasket” has been amended to read –visor 2, a frame 3, a gasket--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference character 4, which the specification refers to as the belts, appears to incorrectly point towards a gasket element in Figs. 1, 2 (right most instance of reference character 4), and 4.  Applicant has agreed to either remove these incorrect instances of reference character 4 or to replace them with another reference character for the gasket and to add said reference character to the specification in the correct section(s).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: When read in light of the limitations of the claimed diving mask, as best understood due to the 112b issues, the prior art does not disclose, either alone or suggest in combination, a diving mask including a transparent visor, a frame or a strap, a gasket made of rubber configured for providing a watertight seal and a plurality of belts configured for putting the mask on the face, a facial part of the mask associated with a breathing tube inserted on an upper part of the mask which allows the flow of air to enter a compartment, the path of air in the inhalation and exhalation phase in the mask and the tube being different from each other with separate ducts, inside the mask formed with two spaces, an upper front and lower oronasal separated by a separation wall, the path inside the mask providing inhalation air being introduced by the tube into the frontal compartment and then to the oronasal one and air exhaled from the oronasal space to travel up the tube, wherein an assisted inhalation device includes a suction channel which draws suction air near the top of the suction duct, ventilation component motorized which allow the forced suction of intake air from the channel, and a conveyor which re-injects the suctioned air into the intake duct of the tube as set forth in independent claim 1.
The closest prior art references of record are: CN 109572963 A, Xiao (WO 2019/019549), Pokras (2005/0000515), Liao (2020/0231260), Jacob (2007/0174952), Colborn (2018/0362129), White, Jr. (6,478,024), Infante (5,297,545), Vaccaro et al. (2020/0189700), Wung (2020/0102059), and Barone et al. (2019/0225312).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  The Liao and Jacob references include fans located in various locations along the breathing path to assist breathing action but are silent as to the specifics of the assisted inhalation device set forth in claim 1.  The Xiao and Pokras references include compressed air introduced into a breathing mask device but are silent as to the specifics of the diving mask set forth in independent claim 1.  Colborn (2018/0362129), White, Jr., and Infante, teach diving systems with floating snorkel air inlet devices including pumps to facilitate breathing air delivery, and Vaccaro, Wung, and Barone each teach similar full face diving mask snorkeling devices but are silent as to the specific limitations set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785